Citation Nr: 0804617	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-04 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable disability evaluation for the 
veteran's bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from January 1948 to April 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied a 
compensable evaluation for the veteran's bilateral hearing 
loss disability.  


FINDING OF FACT

The veteran's bilateral hearing loss disability has been 
objectively shown to be productive of no more than right ear 
Level III hearing impairment and left ear Level II hearing 
impairment for Department of Veterans Affairs purposes.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a), 4.85, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In a recent decision addressing a claim of 
entitlement to an increased evaluation, the Court has 
clarified that the VCAA requires that the Secretary notify 
the veteran that he or she must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect such 
an increase has on his or her employment and daily life.  If 
the diagnostic code under which the relevant disability is 
evaluated contains criteria necessary for entitlement to a 
higher disability evaluation that would not be satisfied by 
the veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
veteran.  Additionally, the veteran must be notified that, 
should an increase in disability be found, a disability 
evaluation will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05 0355, (U.S. Vet. App. January 30, 
2008).  

In reviewing the issue of an increased evaluation for the 
veteran's bilateral hearing loss disability, the Board 
observes that the RO issued VCAA notices to the veteran in 
February 2005, February 2006, and March 2006 which informed 
him of the evidence generally needed to support a claim of 
entitlement to an increased evaluation for his bilateral 
hearing loss disability; what actions he needed to undertake; 
and how the VA would assist him in developing his claim.  
Such notice effectively informed him of the need to submit 
any relevant evidence in his possession.  The February 2005 
VCAA notice was issued prior to the July 2005 rating decision 
from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007).  

Notwithstanding any potential deficiency in the VCAA notices 
given the veteran, the Board finds that there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision as the preponderance of the evidence is against the 
veteran's claim and any notice deficiencies are thus rendered 
moot.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


II.  Bilateral Hearing Loss 

A.  Historical Review

The veteran participated in combat during the Korean War.  He 
was awarded the Combat Infantryman Badge.  The report of an 
October 2003 VA examination for compensation purposes states 
that the veteran was diagnosed with bilateral sensorineural 
hearing loss disability associated with his military noise 
exposure.  In November 2003, the RO established service 
connection for bilateral hearing loss disability and assigned 
a noncompensable evaluation for that disability.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Disability evaluations 
for bilateral defective hearing range from noncompensable to 
100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  Specifically, "an examination for hearing 
impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test."  The rating schedule establishes eleven 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  Hearing tests will be conducted without hearing 
aids, and the results of above-described testing are charted 
on Table VI and Table VII.  The evaluations derived from the 
rating schedule are intended to make allowance for 
improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2007).  

Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. 
§ 4.86 (2007).  That regulation states that:

(a)  When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

Written statements from C. Bart Dickson, M.D., dated in 
January 2004 and June 2004 indicate that the veteran's 
bilateral hearing loss disability resulted in impaired 
communication "at times."  

At a June 2005 VA examination for compensation purposes, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:






HERTZ



 
1000
2000
3000
4000
RIGHT

20
35
80
100
LEFT

40
40
90
105+

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
veteran was diagnosed with severe bilateral sensorineural 
hearing loss disability.  

In an August 2005 written statement, Dr. Dickson reported 
that the veteran had progressively worsening severe hearing 
loss disability which significantly impacted his employment 
as a chemical supply salesman and his ability to hear voices.  

An October 2005 written statement from Dr. Dickson and a 
December 2005 written statement from Laura A. Aubin, M.A., 
CCC-A, Clinical Audiologist, convey that the veteran was 
afforded an August 2005 hearing test which utilized the 
Massachusetts Eye and Ear Infirmary's C.I.D. Auditory Test 
W-22 in the place of the Maryland CNC.  Given this fact, the 
audiological evaluation may not be utilized in evaluating the 
veteran's hearing loss disability.  

In his December 2005 Appeal to the Board (VA Form 9), the 
veteran indicated that his bilateral hearing loss disability 
prevented him from making required sales calls.  

A December 2005 written statement from Ms. Aubin conveys 
that:

The amount of hearing loss he has is 
significant and disabling when it comes 
to simple everyday communications.  [The 
veteran] is a strong candidate for 
amplification and needs hearing aids in 
order to effectively communicate and get 
along on a daily basis.  

In his June 2006 written statement, the accredited 
representative advances that the Massachusetts Eye and Ear 
Infirmary's C.I.D. Auditory Test W-22 was "just as valid 
as" the Maryland CNC and should be employed in determining 
that the veteran is entitled to an increased evaluation for 
his bilateral hearing loss disability.  

At a July 2006 VA examination for compensation purposes, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

50
50
85
105+
LEFT

35
50
85
105

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 in the left ear.  The 
veteran was diagnosed with mild to profound bilateral 
sensorineural hearing loss disability.  

In a September 2006 written statement, the veteran indicated 
that he was employed as a bank security guard; experienced 
significant difficulty in performing his duties due to his 
bilateral hearing loss disability; and relied upon bank 
employees to understand customers and other individuals.  A 
September 2006 written statement from Shorebank conveys that 
the veteran had been employed since 1999.  For the last 
several years, the veteran worked only one day a week due to 
his hearing impairment.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Initially, the Board observes that the accredited 
representative asserts that the August 2005 private 
audiological evaluation from Dr. Dickson and Ms. Aubin should 
be considered notwithstanding its use of a speech recognition 
test other than the Maryland CNC.  The use of the Maryland 
CNC in evaluating hearing loss disability for VA purposes is 
mandated by the provisions of 38 C.F.R. § 4.85 (2007).  The 
Board is not free to disregard controlling regulations.  

The veteran's bilateral sensorineural hearing loss disability 
has been objectively shown to be manifested by no more than 
Level III hearing in the right ear and Level II hearing in 
the left ear on repeated VA examinations for compensation 
purposes.  The veteran did not exhibit an exceptional pattern 
of hearing impairment as would necessitate the application of 
38 C.F.R. § 4.86 (2007).  The veteran advances that his 
bilateral hearing loss disability merits assignment of a 
compensable evaluation as it is productive of significant 
vocational impairment which impaired his employment both as a 
salesman and as a security guard.  The Court has clarified 
that the "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The Board finds the results of specific testing conducted by 
skilled individuals to be more probative than the lay 
opinions.  The clinical findings fall directly within the 
criteria for a noncompensable evaluation under the provisions 
of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, the 
Board concludes that a compensable evaluation is not 
warranted for the veteran's bilateral hearing loss 
disability.  


ORDER

A compensable evaluation for the veteran's bilateral hearing 
loss disability is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


